      Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 1 of 6 PageID #:26
                                                                                                 {)
                                                                                          DOW
                                                                                :JIJDGE

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOISMAGiSTRATE JUDGE VALDEZ
                                EASTERN DIVISION

UNITED STATES OF AMERICA                   )     Case   No.   19 CR 797
                                           )
                 V.                        )     Violations: Title 18, United States
                                           )     Code, Sections 664 and 1341


                                                                       FgLffiD
                                           )
EUNICE SALLEY,                            )
alkla Eunice Salley Dobyns,     and       )
alkla Oya Awanata-Bey                                                      tis\/ 052019
       The SPECIAL JUNE 2018 GRAND JURY charges:                     cLEd,tflK89ff313u,*,
                                                                                            'l
                                          COUNT ONE

        1.       At times material to the indictment:

                 a.    Defendant EUNICE SALLEY was the granddaughter of Relative

A and resided at Residence A in Chicago, Illinois, which is in the Northern District of

Illinois.

                 b.    Relative A was employed by Company A until her retirement in

April 1976. Subsequent to Relative A's retirement, Company A was acquired              by

Company B which later was acquired by Company C.

                 c.    As an eligible retired Company A employee, Relative A received a

monthly pension check. The employee pension benefit plan for Relative A from

Company A was a single        life annuity, and the payments were made in a specific
identical amount per month and payment terminated upon the death of the

pensioner,   with no survivor benefits. Beginning in approximately April           1976,

Company      A   Pension Trust, and later Company B Pension Trust, (hereinafter

collectively "Pension Trust") issued and caused to be issued to Relative A monthly
     Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 2 of 6 PageID #:26




pension checks    in the amount of $428.24. The monthly         checks were mailed to

Relative A at Residence   A.   The Pension Trust was subject to the provisions of title   I

of the Employee Retirement Income Security Act of 197 4.

             d.      Relative A passed away on September 72, 2009, at which time

Relative A was no longer eligible for pension payments.

      2.     Beginning by at least March 2010, and continuing until in or about

December 2017, at Chicago, in the Northern District of Illinois, Eastern Division, and

elsewhere,

                                  EUNICE SALLEY,
                           alkla Eunice Salley Dobyns, and
                                alkla Oya Awanata-Bey

defendant herein, did knowingly devise, intend to devise and participate in a scheme

to defraud the Pension Trust and to obtain money and property from the Pension

Trust by means of materially false and fraudulent pretenses, representations, and

promises, which scheme is further described below.

      3.     It   was part of the scheme that defendant EUNICE SALLEY falsely

represented to the Pension Trust      that Relative A was still alive and eligible for
pension payments in order for defendant to receive Relative A's pension checks that

she was not entitled to, which defendant then deposited into accounts she controlled

and used the money for her own benefit.

      4.     It   was further part of the scheme that defendant did not notify the

Pension Trust that Relative A had passed away in order to induce the Pension Trust

to continue to send pension payments to Relative A.



                                            2
     Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 3 of 6 PageID #:26




      5.     It   was further part of the scheme that defendant received Relative A's

pension payments that were sent to Residence A and made payable to Relative A,

after Relative A passed away.

      6.     It   was further part of the scheme that defendant fraudulently deposited

the pension payments made to Relative A into bank accounts controlled by defendant,

and that defendant used those pension funds for her own benefit.

      7.     It   was further part of the scheme that after Relative A's death,

defendant sent false Letters of Affidavit to Company C, stating that Relative A was

Iiving and still entitled to pension payments. Defendant fraudulently included

Relative A's signature on the Letters of Affidavit, which defendant then notarrzed,

and included Relative's A correct social security account number.

      8.     It   was further part of the scheme that defendant misrepresented,

concealed, and hid, and caused to be misrepresented, concealed, and hidden, the

purposes of the scheme and acts done in furtherance of the scheme.

      9.     On or about December 30, 2015, at Chicago, in the Northern District of

Illinois, Eastern Divison, and elsewhere,

                                   EUNICE SALLEY,
                            alkla Eunice Salley Dobyns, and
                                 alkla Oya Awanata-Bey

defendant herein, for the purpose of executing the scheme to defraud, knowingly

placed and caused to be placed     in an authorized depository for mail an item to be
delivered by the United States Postal Service, namely, a Letter of Affidavit, which
     Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 4 of 6 PageID #:26




falsely stated that Relative    A was still living, addressed to     Company     A   in

Lincolnshire, Illinois;

       In violation of Tit1e 18, United States Code, Section 1341.




                                          4
       Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 5 of 6 PageID #:26




                              COUNTS TWO THROUGH SD(

        1.    The allegations set forth in paragraph    1 of   this indictment are re-alleged

and incorporated here.

        2.    On or about the dates set forth below, at Chicago, in the Northern

District of lllinois, Eastern Division, and elsewhere

                                   EUNICE SALLEY,
                            alkla Eunice Salley Dobyns, and
                                 alkla Oya Awanata-Bey

defendant herein, did steal, and unlawfully and willfully abstract and convert to her

own use, the below amounts from the Pension Trust, an employee pension benefit

plan subject title I of the Employee Retirement Income Security Act of         197   4, and of a

fund connected with such plan.

 COUNT                DATE                                AMOUNT

 TWO                  January 7,2016                       $428.24

 THREE                December 28,2016                     $428.24

 FOUR                 March 28,20L7                        $428.24

 FIVE                 July 6, 2017                         $428.24

 SIX                  December 4,20L7                      $428.24
    Case: 1:19-cr-00797 Document #: 9 Filed: 11/05/19 Page 6 of 6 PageID #:26




     In violation of Title 18, United States Code, Section 664.

A TRUE BILL:


                                             FOREPERSON


UNITED STATES ATTORNEY




                                         6
